Title: From George Washington to Tench Tilghman, 14 July 1784
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon 14th July 1784

A nephew of mine, Brother to the young Gentleman who studied Law under Mr Wilson, is inclined to enter into a Mercantile walk of life, & his Father is desirous he should do so. He has just compleated a regular Education—is about twenty years of age—Sober & serious—sensible, and I am told, remarkably prudent & assiduous in the comple[tion] of whatever he takes

in hand. This is the character he bears—personally, I know little of him.
I have expressed a wish to his Father that he might be placed under your care, & it is very pleasing to him—let me ask then My D. Sir, if it would be convenient for you to take him into your counting House, & immediately under your eye. If I had not conceived, from the character he bears, that he would do you no discredit, but may, when he is qualified, subserve your views in Trade, while he is promoting his own, I do assure you that I am among the last men in the world, who would propose the measure. If you are inclined to receive him, be so good as to let me know on what terms, & the requisites to be complied with on his part. Mrs Washington joins very cordially in compliments of congratulation to you & Mrs Tilghman on the encrease of your family. With the usual esteem & regard I am Dr Sir &c.

G: Washington

